Citation Nr: 1724720	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1967 to February 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2012, a Travel Board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in August 2014.  


FINDING OF FACT

In correspondence received in November 2016, prior to the promulgation of a decision in the appeal, the appellant and his representative indicated that the appellant wished to withdraw the appeal seeking an increased initial rating in excess of 50 percent for PTSD; there are no questions of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant are met; the Board has no further jurisdiction in the matter of entitlement to an increased initial rating in excess of 50 percent for PTSD.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Regarding the issue herein, the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Withdrawal of Issue

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In correspondence received in November 2016, the appellant's representative indicated that he wished to withdraw the appeal seeking an initial rating in excess of 50 percent for PTSD.  Hence, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider the appeal in this matter, and it is dismissed.  



ORDER

The claim of entitlement to an initial rating in excess of 50 percent for PTSD is dismissed.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


